Oo Oo SD wm FSF WH NO

NO NH Bw KH NH WH NY WH NHN KH KH HS HS HS SF FSF S| S|
oOo yD DH NW FB WO NY |& CO ODO DW nA HD A S&P WW YH K SO

Case 2:19-cr-00259-JCC Document12 Filed 01/31/20 Page 1 of 2

—— FILED _.__ ENTERED
——— LODGED ______ RECeivep

JAN 31 2020

AT SEATTLE
CLERK U.S. DISTRICT
WESTERN DISTRICT OF WASHINGTON

DEPUTY

Chief Magistrate Judge Brian A. Tsuchida

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
. AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,
V.

RYAN S. HERNANDEZ,

Defendant.

 

 

 

 

NO. CR19-259JCC

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY,
AND NOTICE OF SENTENCING

The defendant, by consent, has appeared before me pursuant to Rule 11, Fed. R. Crim.

P., and has entered a plea of guilty to Counts 1 and 2 of the Superseding Information. After

examining the defendant under oath, I determined that the guilty pleas were knowingly,

intelligently, and voluntarily made, and that the offenses charged are supported by an

independent basis in fact containing each of the essential elements of such offense. I

therefore ordered a presentence report. Subject to the Court’s consideration of the Plea

Hf

H

if

RULE 1] PLEA/- 1
RYAN S. HERNANDEZ, CR19-259JCC

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo Sj DB NM FP Ww YN

i) NWN NO No NO tN i) ho bp —_ — — — —_ — — — —_ —
oN DN OH FF WD NY KY OD OBO Be NAN Dn FP WwW VY KS OS

 

 

Case 2:19-cr-00259-JCC Document 12 Filed 01/31/20 Page 2 of 2

Agreement pursuant to Fed. R. Crim. P. 11(c)(3), | recommend that the defendant be

adjudged guilty and have sentence imposed.

DATED this _®\_ day of January, 2020.

(6) ]

BRIAN A. TSUCHIDA
Chief United States Magistrate Judge

NOTICE
Objections to this Report and Recommendation are waived unless filed and served within fourteen (14) days.
28 U.S.C. § 636(b)(1)(B).

RULE 11 PLEA/ - 1 UNITED STATES ATTORNEY

5 5 700 STEWART STREET, SUITE 5220
RYAN S. HERNANDEZ, CR19-259JCC SEATTLE, WASHINGTON 98101

(206) 553-7970
